
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 925
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for funding assistance under section 406 of
		  the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
		  5172) to a State or local government for the acquisition of real property for
		  the purpose of the replacement of certain public facilities based on reasonable
		  reliance of cost estimates provided by the Federal Emergency Management
		  Agency.
	
	
		1.Assistance for certain public
			 facilities damaged as a result of Hurricane Katrina or Hurricane Rit
			The Administrator of the Federal Emergency
			 Management Agency shall make a contribution of funds under section 406 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5172) to a State or local government for the replacement of a public facility,
			 if—
				(1)that facility was
			 damaged as a result of Hurricane Katrina or Hurricane Rita;
				(2)based on a cost
			 estimate provided by the Federal Emergency Management Agency to that State or
			 local government, the extent of the damage would require the replacement of
			 that facility, instead of the repair, restoration, or reconstruction of that
			 facility;
				(3)that State or
			 local government acquired real property for the purpose of the replacement of
			 that facility based on reasonable reliance on the cost estimate described under
			 paragraph (2); and
				(4)such funds would
			 otherwise be available to that State or local government for that facility in
			 accordance with that Act.
				
